Citation Nr: 1508300	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for endometriosis with the right ovary removed, evaluated as 30 percent disabling from September 10, 2008, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Former Spouse



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1997 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine. This matter was remanded in March 2013 by the Board for a medical examination and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in May 2013 and issuing a supplemental statement of the case.


In August 2011, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a July 2010 statement of the case (SOC), the RO increased the Veteran's rating for endometriosis, assigning a 30 percent disability rating effective September 10, 2008, date of this claim. Subsequently in August 2013, the RO increased the Veteran's rating for endometriosis, assigning a 50 percent disability rating effective October 1, 2011. 



FINDING OF FACT

From September 10, 2008, the Veteran's endometriosis is manifested by lesions involving the bladder and uterus, pelvic pain, and bladder symptoms.


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent from September 10, 2008, and no more, for endometriosis with the right ovary removed, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.116, Diagnostic Code (DC) 7619, 7629 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2008.  

VA has a duty to assist the Veteran in the development of the claim. The claims file includes STRs, medical records, testimony from the Veteran's former spouse, and the statements of the Veteran in support of her claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The most recent VA examination was obtained in May 2013. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Endometriosis

DC 7629 provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control. A 30 percent disability rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment. A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms. 38 C.F.R. § 4.116, DC 7629.

DC 7619 provides that a 100 percent rating is assigned for 3 months after ovary removal. Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and a noncompensable rating is assigned for removal of one ovary with or without partial removal of the other. 38 C.F.R. § 4.116, DC 7619.

38 C.F.R. § 4.116, Note 2 provides that disabilities rated under DCs for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350. The Board notes that the Veteran is already in receipt of special monthly compensation at the "K" level under 38 C.F.R. § 3.350(a) for anatomical loss of a creative organ (right ovary) effective November 10, 2006. Thus, further consideration of this provision is not warranted.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has argued that her endometriosis symptoms warrant a 50 percent rating under the applicable DCs, effective September 10, 2008, the date of her claim. Affording the Veteran the benefit of the doubt, the Board agrees that a 50 percent rating is warranted for the entire time on appeal, except where a temporary 100 percent rating based on convalescence following surgery was entitled.  By contrast, as the Veteran has had the right ovary, but not the left ovary removed, the Board concludes that an increased rating from September 10, 2008, under DC 7619 is not warranted.

A May 2013 VA medical examination reflects that the Veteran's bladder, bowel, and pelvic symptoms are at least likely as not due to her endometriosis. The examiner explained that the symptoms listed are common symptoms associated with the disability. The examiner noted an August 2011 laparoscopy, which confirmed adhesive disease involving the bladder. The examiner further opined that the Veteran's dyspareunia (painful intercourse) and nausea are as likely as not due to her endometriosis. The examiner explained that dyspareunia is a known complication of endometriosis and the Veteran's nausea is attributed to a vagal response to her pain.

A September 2011 correspondence reflects that the Veteran had endometrial implants involving the uterus and bladder removed in March 2008. (See September 2011 statement in support of claim).

The Veteran's former spouse testified at the August 2011 Board hearing that the Veteran has headaches, nausea, diarrhea and painful intercourse. (The Veteran is already service-connected for migraines.)

 July 2007 records reflect that the Veteran sought treatment for vaginal bleeding. The diagnoses were breakthrough menstruation and endometriosis. 

Correspondence dated in August 2007 from F. Obstetrics and Gynecology, Inc. reflects that the Veteran had sought treatment for complaints of chronic pelvic pain, severe dysmenorrhea, and abnormal uterine bleeding. 

A November 2007 private emergency room record reflects a diagnosis of acute pelvic inflammatory disease (PID).

 A March 2008 private operative report reflects that the Veteran had chronic pelvic pain and endometriosis. The record reflects that there was no evidence of endometriosis involving the intestine. There was endometriosis involving the fundus of the uterus and into the cul-de-sac. There was a peritoneal inclusion cystic lipoma type lesion in the left ovarian fossa. The cul-de-sac demonstrated a few areas of endometriosis implants. 

An August 2011 operative note reflects that the Veteran had a diagnostic laparoscopy with excision of a left fallopian tube nodule, a right ovarian remnant and infundibulopelvic ligament, and endometriosis off of the right round ligament. It also notes "lysis of adhesions between bladder and lower uterine segment." 

A June 2012 VA record reflects that the Veteran "comes with complaints of dysuria and pelvic pain, which is not new. Has significant history of severe endometriosis. Cystoscopy was on 1/26/2012 and showed inflammation of bladder neck and urethra, no inflammation of bladder." The diagnoses were interstitial cystitis (IC), with positive potassium sensitivity test, dysuria, and severe endometriosis with multiple laparoscopic procedures. 

A July 2012 VA record reflects that the Veteran reported that her menses were excruciatingly painful.

In order to warrant a 50 percent evaluation, the evidence must reflect that the Veteran had 1) lesions involving the bowel or bladder confirmed by laparoscopy, 2) pelvic pain or heavy or irregular bleeding not controlled by treatment, and 3) bowel or bladder symptoms. The Veteran asserts that she has met all three conditions. 

The Board acknowledges the Veteran's contention that endometrial implants and adhesions are synonymous with lesions for VA rating purposes. The Board agrees with the Veteran's contention. Lesions are any pathologic or traumatic discontinuity of tissue. Dorland's Illustrated Medical Dictionary, 32nd Ed. 1994 at 1025. As noted above, the August 2011 laparoscopy reflects the Veteran with an adhesive disease of involving the bladder. 

Based on the above evidence, the Board finds that, for all periods relevant to this appeal (other than the periods where there is a 100 percent rating in effect for convalescence following surgery for endometriosis), the Veteran's endometriosis was manifested by lesions that involved her bowel and/or bladder, ongoing severe pelvic pain, heavy menses, bladder and bowel symptoms, and dyspareunia. The overall lay and medical evidence of record demonstrates that the Veteran's endometriosis has been manifested by the symptoms most consistent with a 50 percent disability rating under DC 7629 for the entire appellate period for which a temporary 100 percent rating under 38 C.F.R. § 4.30 for convalescence following surgery is not already in effect.


The Board has considered whether a higher or separate rating could be applied under any other applicable DCs, but the Board finds there is not. As to the other DCs in the schedule of ratings for gynecological conditions and disorders of the breast, no higher or separate rating would be appropriate based on the Veteran's service-connected conditions.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's endometriosis are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's endometriosis symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to her endometriosis. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased evaluation for endometriosis with the right ovary removed; currently evaluated as 50 percent disabling from September 10, 2008,  is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


